Motion to amend this court’s order of dismissal dated June *7967, 1973, considered as a motion for reconsideration of motion to dismiss the appeal, denied upon the ground it was not made promptly following entry of the order dismissing the appeal. An appellant whose appeal has been dismissed by this court and to whom some other method of taking an appeal is available except for time limitations in CPLR 5513 shall be deemed to have abandoned his appeal unless he: (1) makes timely use of CPLR 5514 (subd [a]), or (2) promptly seeks reconsideration by this court to enable this court to transfer the appeal pursuant to New York State Constitution (art VI, § 5, subd b). [See 32 NY2d 937.]